DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“mounting part”
“rotation mechanism”
“heating part” 
“gas supply part”
temperature adjustment part”, all in claim 1.


Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The claims require that there is a “heating part” and a also a “temperature adjustment part”.  But the temperature adjustment part is interpreted under 112(f) to be a series of rods embedded in a plate in the mounting part (and equivalents), as per the instant specification (Fig. 8 and related text).  Further 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 requires a “heating part” to heat the substrate and also a “temperature adjustment part”.  It is not clear that these elements are distinct from each other, the specification provides no guidance for the combination of the two so it is not clear what the “heating part” exactly is.
The claim requires a “film thickness adjustment part” which is then further defined as a “temperature adjustment part”.  It is not clear if the first clause related to the “film thickness adjustment part” is synchronous with the further definition.  Applicants should clarify the clauses.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 is rejected under 35 U.S.C. 103 as obvious over Kappeler (2010/0186666) in view of Johnsgard (2003/0124820) and, in the alternative, in further view of Madan (2001/0031541).
Kappeler teaches a film forming apparatus comprising: 
- a process container, see Fig. 1 and related text,
- a mounting part in the container, configured for a substrate, see pedestal 2, the term is interpreted under 112(f) as per the instant specification as a mounting table/susceptor,
- a heating part, the heating part is indefinite but interpreted under 112(f) as a heater mounted in the mounting part; the heating part contradicts the claimed temperature adjustment part (addressed below) but in the interest of compact prosecution, the Office takes Official Notice that heaters in substrate holders are well known in the art and would have been an obvious modification of the teachings, and 
- a gas supply part, Kappeler teaches a showerhead (10) but does not teach the supply part arranged at the side of the chamber as claimed,
- a rotation mechanism – the mechanism is interpreted under 112(f) as per above, the specification supports a motor and belt; the Office takes the initial position that wherein Kappeler teaches rotation of the susceptor, it is understood that there would be a motor and belt or an equivalent thereof, since it is not the inventive portion of Kappeler the explicit teaching is not included, but as per MPEP 2144.01, implicit teachings of a reference constitute prior art; in the alternative, if it were determined that such a rotation 
- the teachings do not explicitly teach a gas exhaust port, but it is understood that such a port would exist on a CVD chamber, see implicit teachings above.
	In regard to the film thickness adjustment part, the part is described as a “temperature adjustment part” which is interpreted under 112(f) and supported in the specification as rod-shaped heaters such as 202 per Fig. 9 and the related text and their equivalents.  Kappeler teaches a temperature adjustment part – see heaters that are in distinct zones A, B, and C per Fig. 1 that are designed to remain stationary when the mounting part rotates – see particularly [0014, 28-37] and claim 11. 
	In regard to the requirement for the temperature adjustment part, the Office initially holds that the distinct plurality of wire coils is sufficiently equivalent, based on the 112(f) interpretation to the described “rods” to meet the claim limitations.  
	If it were determined that the wire coils are not sufficiently equivalent to the rods as per the 112(f) interpretation, the teachings of Madan are made in the alternative.
	Madan teaches that heating rods are operable alternatives to metal wire and graphite rods have a higher resistivity for use as heating elements [0017]. 
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the heating rods of Madan in place of the resistive wire of Kappeler as the rods have a higher resistivity.  
The combination teaches all elements of the instant claims except for the gas supply installed at a rear side of the mounting surface.

Johnsgard teaches a film forming apparatus comprising a process container Fig. 4 and related text, a mounting part, see rotating susceptor [0040, 48] including a substrate heater [0042], an exhaust port at the front of the substrate, see exhaust tubes 831 on the front side of the substrate (exemplified in Figs. 4 and 6, [0076]) and a gas supply part installed at a rear side of the substrate, see Figs. 4, 10 and 11 and related text.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the gas supply of Johnsgard in the apparatus of Kappeler as it would be understood to improve uniformity of gas supply across the wafer as taught by Johnsgard.  The gas supply of Johnsgard is held as an equivalent to that claimed and described per the specification.

Claims 8-10 are rejected under 35 U.S.C. 103 as obvious over Kappeler (2010/0186666) in view of Johnsgard (2003/0124820) and Madan (2001/0031541) and in further view of Boyd (2014/0287142).
Regarding claim 8, the teachings of Kappeler are described, but, while appearing that the heaters are embedded in a plate, do not specifically include that the heaters are embedded in a disc-shaped heating plate.  Boyd, however, teaches that in an apparatus with embedded substrate support heaters (wherein the substrate support rotates independently from the heater), it is operable to include the heaters within a disc shaped plate, see 9 of Fig. 2 and related text, including [0011].

Regarding claims 9 and 10, as per the teachings of Mandan combined with Kappeler, there are a plurality of rods and as per the zones of Kappeler, at least a plurality of them are independently controllable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715